     Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE COMPLAINT

         -Of-                                             Civil Action No.:
                                                                    20-cv-00562 (ALC)(BCM)
Miller’s Tug and Barge, Inc. and Miller’s Marine, Inc.,
As Owners and/or Owners pro hac vice of a 50-foot
tugboat named “Shawn Miller”, for Exoneration from or
Limitation of Liability,

                       Plaintiffs,                        STIPULATION AND ORDER OF
         -versus-                                              CONFIDENTALITY

John McLoughlin,

                       Claimant(s).

 IN THE MATTER OF THE COMPLAINT

             -of-                                         Civil Action No.:
                                                                    20-cv-02657 (ALC)(BCM)
 TAPPAN ZEE CONSTRUCTORS, LLC, as owner of
 the barge FF#14, for exoneration from or limitation of
 liability,

                            Petitioner.


IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties
to the above-captioned proceedings (the “Proceedings”) through their respective counsel
subject to the approval of the Court that pursuant to Federal Rule of Civil Procedure 26(c),
the following Confidentiality Order be entered.

       IT IS HEREBY ORDERED THAT:

       1.       This Stipulation & Order of Confidentiality (“Confidentiality Order”) shall

govern information and materials produced or disclosed and designated “Confidential”

in relation to these Proceedings by any party (“Producing Party”), to any other party

(“Receiving Party”), including without limitation, information and materials produced or

disclosed
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 2 of 11




               (a)     during any discovery that may occur or may have occurred through
                       cooperation or agreement of the Parties;

               (b)     during formal discovery;

               (c)     in any pleading, document, affidavit, interrogatory, answer, response to
                       requests for admission, brief, motion, transcript or other writing;

               (d)     in testimony given in a deposition, and any copies, notes, abstracts or
                       summaries of such testimony; and

               (e)     through any other manner of discovery, including entry onto land or
                       premises and inspection of books, records, documents and tangible things.

These materials shall be referred to hereinafter as “Litigation Material.”

2.     The Producing Party shall have the right, i n good faith, to designate all or any portion

of any Litigation Material as “Confidential” in accordance with the procedures set forth herein,

provided the information so-designated contains, reveals or reflects non-public information

containing or referencing:

               (a)     trade secret, or other confidential research, development, financial or
                       commercial information and business records.

               (b)     personal information, medical records and information or other information
                       that to be filed in the public record would be required to be redacted in
                       whole or in part.

This information shall be referred to hereinafter as “Confidential Information.” Litigation

Material not containing or referencing the information specified in this paragraph 2 shall not be

designated as “Confidential Information.” No information that is in the public domain or which

is already known by the Receiving Party through proper means or which is or becomes available

to a party from a source other than the party asserting confidentiality, rightfully in the possession

of such information (and who did not originally obtain that information in disclosure by the

Producing Party on a previously produced confidential basis) on a non-confidential basis, shall

be deemed or considered to be Confidential Information under this Confidentiality Order.



                                                  2
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 3 of 11




                DESIGNATION OF CONFIDENTIAL INFORMATION

          3.   Any Producing Party may in the exercise of good faith designate as “confidential”

any portion of any Litigation Material, as follows:

               (a)     Documents or other tangible Litigation Materials may be designated as
                       “confidential” at any time by bates stamping or otherwise marking all
                       pages of the Litigation Material that contains Confidential Information
                       with the word “CONFIDENTIAL” in red lettering at or before the time of
                       production.

               (b)     Deposition or other testimony may be designated as “confidential” by
                       stating orally on the record that the information is “confidential,” on the day
                       the testimony is given. The cover of all copies of the deposition transcript
                       that contains Confidential Information shall be stamped or otherwise
                       marked with the words: “CONFIDENTIAL MATERIAL ENCLOSED.”

               (c)     Where only parts of Litigation Material are designated as “confidential,”
                       the Producing Party shall designate the parts of the Litigation Material
                       for which confidentiality is claimed, and only those parts shall be subject
                       to this Confidentiality Order.

               (d)     When designating as “confidential,” the marking shall not, to the best
                       extent possible, obscure the contents of the Litigation Material.

          4.   No party shall be held in breach of this Confidentiality Order for disclosing

Litigation Material to persons unauthorized to receive Confidential Information if such Litigation

Material has not been designated as “Confidential” by the Producing Party, pursuant to Paragraph

3 of this Confidentiality Order.

          5.   Once the Receiving Party has notice that the Producing Party has designated

Litigation Material as “Confidential,” the Receiving Party shall treat the designated materials as

“Confidential” in accordance with this Confidentiality Order.

                     TREATMENT OF CONFIDENTIAL INFORMATION

          6.   Confidential Information (including copies, notes, abstracts or summaries thereof)

shall be maintained in confidence by the Receiving Party and shall not be disclosed to any person

except:

                                                  3
     Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 4 of 11




               (a)    the Court and Court staff;

               (b)    any other Court, Tribunal, Panel, and their respective staff, that will
                      consider legal issues relating to or arising out of the incident occurring on
                      or about October 17, 2019 that is the subject of the litigation;

               (c)    the court reporters and other stenographic employees who record or
                      transcribe testimony related to these Proceedings;

               (d)    counsel and co-counsel of record, and the legal associates, paralegals,
                      clerical or other support staff employed by such counsel and actually
                      involved in assisting with these Proceedings;

               (e)    other counsel, and the legal associates, paralegals, clerical or other support
                      staff employed by such counsel and actually involved in assisting with
                      legal issues relating to or arising out of the incident occurring on or about
                      October 17, 2019;

               (f)    the insurers of the Parties;

               (g)    the Parties, and those directors, officers and present employees of the
                      Parties who are assisting with these Proceedings;

               (h)    the experts or consultants consulted with and/or retained by the Parties or
                      their counsel to assist with these Proceedings;

               (i)    anticipated or actual deposition or trial witnesses to whose testimony the
                      Confidential Information is relevant; and

               (j)    any other person, upon written agreement of the Producing Party (which
                      written agreement may be recorded on a deposition or other transcript) or
                      pursuant to court order.

       7.      All persons authorized to receive Confidential Information shall take all reasonable

and necessary steps to secure any Confidential Information and shall limit access to Confidential

Information to those persons identified in Paragraph 6.

       8.      Prior to disclosure of any Confidential Information to a person identified in sub-

Paragraph 6(h), the person shall be presented with a copy of this Confidentiality Order and will

sign a Certification in the form annexed at Appendix A. The Receiving Party shall retain the

Certification and make it available to the Producing Party upon a showing of good cause. Persons

to whom Confidential Information is disclosed solely for clerical or administrative purposes, and

                                                 4
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 5 of 11




who do not retain a copy or extract thereof, shall not be required to execute a Certification.

             USE OF CONFIDENTIAL INFORMATION IN PROCEEDINGS

       9.      If Confidential Information or references thereto, are to be included in pretrial

papers filed with or otherwise provided to the Court, the Receiving Party intending to file such

Confidential Information shall give the Producing Party 10 days advance notice of the intention to

file such Confidential Information. If the Producing Party wishes to seek a protective order to

have the Confidential Information filed under seal, the Producing Party shall move by Letter

Motion no later than two (2) days before the filing date. If no such motion is made, the Confidential

Information may be filed with the Court without restriction. If such a motion is made, the

Receiving Party has 7 days to respond to the motion. Until such a motion is decided, the papers

shall be filed with the Confidential Information redacted. If a Producing Party seeks to file

Confidential Information under seal, the Producing Party shall move by Letter Motion for a

protective order on the day of filing and the papers shall be filed with the Confidential Information

redacted. If such a motion is made, the Receiving Party has 7 days to respond to the motion. If a

motion is made under this paragraph, the Producing Party shall deliver copies of the Confidential

Information to chambers for in camera inspection. Once a motion made under this paragraph is

decided, the redacted Confidential Information shall be filed with the Court either without

restriction or under seal as the decision and order in the case so dictates.

       10.     The provisions of this Confidentiality Order shall govern pretrial proceedings and

discovery and shall not affect the conduct of trial or any other proceeding in open court, subject to

the right of any Party to seek an order of protection. The Court shall order an appropriate procedure

for the use of Confidential Information at or during the course of trial.

       11.     Disclosure by a Producing Party or Receiving Party of Confidential Information to



                                                  5
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 6 of 11




a witness during a deposition will not result in waiver of its “Confidential” status, provided:

                (a)    the witness is identified as a signatory, author, addressee or recipient of a
                       copy; or

                (b)    the witness is a witness as listed in sub-paragraph 6(i) above; or

                (c)    the witness is a current officer, director or employee of a Party; or

                (d)    the witness is an officer, director or employee of a witness designated by a
                       Party pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure; or

                (e)    the witness is a nonparty testifying under subpoena or by agreement, or

                (e)    the witness is a Party’s expert witness being examined during expert
                       discovery, provided that they sign a certification in the form appended as
                       Annex A to this Order and agree on the record to be bound by this Order.

       12.      The Parties retain the right to apply to the Court for relief from the provisions of

Paragraph 12.

       13.      All Confidential Information, and the contents thereof, shall be used solely in

relation to these Proceedings and any foreign legal proceedings relating to or arising out of the

incident occurring on or about October 17, 2019, and shall not be used in connection with any

other proceeding or potential proceeding, nor for any business, commercial or competitive

purposes. The Parties expressly reserve their rights to object to the use and admissibility of any

Confidential Information in any other proceeding.

                                         OBJECTIONS

       14.      A Receiving Party may object to a designation of Litigation Material as

“Confidential.” In such instance, the Producing Party shall provide an explanation of the basis of

the designation within 14 days of the objection. If the Parties are unable to resolve the objection

within 14 days of the Receiving Party’s receipt of the Producing Party’s explanation, the Producing

Party may move the Court for a protective order within 28 days of the Receiving Party’s receipt

of the Producing Party’s explanation. This Confidentiality Order has no effect on the burden of

                                                 6
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 7 of 11




proof set forth by Rule 26 of the Federal Rules of Civil Procedure or by law. Until the Court rules

on any such motion, the Litigation Material shall continue to be deemed “Confidential.” In the

event that a Producing Party fails to explain the basis for the Confidential designation within the

14-day period as aforesaid, such failure shall result in removal of the “Confidential” designation.

       15.     Unless otherwise ordered by the Court, if in the face of an unresolved objection to

its designation of Litigation Material as “Confidential,” a Producing Party fails to seek a protective

order pursuant to Paragraph 14, any designation as “Confidential” will be removed.

                                   GENERAL PROVISIONS

       16.     A Receiving Party served with a subpoena or other notice in another proceeding by

a party not signatory to this Confidentiality Order, which seeks production or disclosure of

Confidential Information, shall give written notice as soon as practicable to the original Producing

Party, enclosing a copy of the subpoena. Where possible, the Receiving Party shall give at least

ten (10) days-notice to the Producing Party before producing or otherwise disclosing the

Confidential Information; however, in no event shall the Receiving Party produce or disclose the

Confidential Information before notice is received by the Producing Party, unless required by the

decision of a court or administrative body of competent jurisdiction. Upon receipt of such written

notice, the original Producing Party shall bear the burden, if it deems appropriate, of opposing

the subpoena or other notice.

       17.     Within forty-five (45) days of the final conclusion of these Proceedings, and all

substantially related proceedings, by settlement or final judgment, including exhaustion of all

appeals, the Parties shall use all best efforts to assemble and seek return of Confidential

Information (and all copies and notes, abstracts or summaries thereof) from all persons to whom

such materials were disclosed, and shall return all such materials to the original Producing Party,



                                                  7
      Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 8 of 11




at the Producing Party’s expense. In lieu of returning said Confidential Information to the

Producing Party, counsel for the Receiving Party may, at its expense, have all Confidential

Information destroyed by an outside vendor and shall supply to the Producing party’s counsel a

certification or affidavit from Receiving Party’s counsel that all confidential material has been

collected from all sources within that counsel’s control and that the materials have been destroyed.

Counsel may retain work product, copies of court filings and official transcripts and exhibits

containing or referencing Confidential Information, provided any or all such retained documents

are kept confidential and continue to be treated as provided herein. The Producing Party to whom

the Confidential Information is returned shall retain those materials for a period of six (6) years

from the date of their return.

        18.     This Confidentiality Order shall survive the conclusion of this action, and the Court

will retain jurisdiction to enforce it.

        19.     This Confidentiality Order may, be amended or modified at any time by stipulation

of the Parties, or by order of the Court. The Parties consent to an expedited hearing upon any such

application.

                                   RESERVATION OF RIGHTS

        20.     Entering into, agreeing to, producing, or receiving materials, and/or otherwise

complying with this Confidentiality Order shall not in any way:

                (a)     constitute an agreement by the Parties to produce any documents or supply
                        any information or testimony in discovery not otherwise agreed upon or
                        required by law or court order;

                (b)     constitute a waiver by any person or party of any right to object to or seek
                        a further order from the Court with respect to any discovery request in these
                        Proceedings or any other proceeding;

                (c)     constitute a waiver of any claim of privilege or exemption with regard to
                        any testimony, documents or other information;


                                                  8
Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 9 of 11




                                   6225'(5('ZLWKPRGLILFDWLRQVWRSDUDJUDSKDVIROORZV,I
                                   GD\V  DGYDQFH QRWLFH RI D 5HFHLYLQJ 3DUW\ V LQWHQWLRQ WR LQFOXGH
                                   &RQILGHQWLDO ,QIRUPDWLRQ LQ D ILOLQJ FDQQRW EH JLYHQ EHFDXVH IRU
                                   H[DPSOHWKHLVVXHDULVHVLQDPRWLRQRUEULHIWRZKLFKWKH5HFHLYLQJ
                                   3DUW\LVUHTXLUHGWRUHVSRQGLQOHVVWKDQGD\V WKH5HFHLYLQJ3DUW\
                                   VKDOO JLYH DV PXFK QRWLFH DV SRVVLEOH XQGHU WKH FLUFXPVWDQFHV ,I D
                                   SDUW\ VHHNV WR ILOH D SOHDGLQJ RU RWKHU SDSHU XQGHU VHDO WKH\ PXVW
                                   FRPSO\ZLWKWKLV&RXUW VUHOHYDQW,QGLYLGXDO3UDFWLFHVDQGZLWKRI
                                   WKH 6'1< (&) 5XOHV  ,QVWUXFWLRQV ZKLFK JHQHUDOO\ UHTXLUH
                                   WKDW WKH GRFXPHQW V  DV WR ZKLFK VHDOLQJ LV UHTXHVWHG EH
                                   HOHFWURQLFDOO\ ILOHG XQGHU WHPSRUDU\ VHDO E\ XVLQJ D UHVWULFWHG
                                   YLHZLQJOHYHODORQJZLWKWKH VHDOLQJ PRWLRQ LWVHOI 3DSHU FRSLHV DUH
                                   JHQHUDOO\QRWUHTXLUHGIRULQFDPHUDLQVSHFWLRQ


                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                   %DUEDUD0RVHV860-
                                   0DUFK
     Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 10 of 11




                                            APPENDIX A

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
IN THE MATTER OF THE COMPLAINT

         -Of-
                                                                 Civil Action No.:
Miller’s Tug and Barge, Inc. and Miller’s Marine, Inc., As             20-cv-00562 (ALC)(BCM)
Owners and/or Owners pro hac vice of a 50-foot tugboat
named “Shawn Miller”, for Exoneration from or Limitation
of Liability,

                       Plaintiffs,
         -versus-                                                       CERTIFICATION

John McLoughlin,

                       Claimant(s).

 IN THE MATTER OF THE COMPLAINT

             -of-                                                Civil Action No.:
                                                                       20-cv-02657 (ALC)(BCM)
 TAPPAN ZEE CONSTRUCTORS, LLC, as owner of the
 barge FF#14, for exoneration from or limitation of liability,

                              Petitioner.




       The undersigned, ______________________________ (print or type name), under oath,

hereby acknowledges that s/he received a copy of the Stipulation & Order of Confidentiality, so-

ordered by the Court on March _____, 2021, in the matter of each of the above named proceedings,

all arising from the incident involving John McLoughlin on the TZC Flexi-Float #14 on or about

October 17, 2019, and has read, and agrees to be bound by, the provisions thereof.

       The undersigned hereby submits to the jurisdiction of the United States District Court for

the Southern District of New York for the limited purpose of the enforcement of said Stipulation

& Order of Confidentiality.
                                                10
    Case 1:20-cv-00562-ALC-BCM Document 35 Filed 03/04/21 Page 11 of 11




                                          ____________________________________
                                                        (Signature)
Sworn to and subscribed before me
This ___ day of ____________, 2021



Notary Public




                                     11
